   Case 19-00068-elf        Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24            Desc
                             Exhibit Memorandum Page 1 of 14


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re
                                                     CIVIL ACTION
SALVATORE CARBONE
                                                     Bankruptcy no. 18 - 13403ELF
                 Debtor
                                                     Adversary no. 19 - 68
GARY SEITZ, CHAPTER 7 TRUSTEE

                Plaintiff
          vs.

SALVATORE CARBONE
WENDY CARBONE
RAYMOND CARBONE
CATHY SIKORA
CARBONE BROTHERS LLP
BUILDER PROS CONSTRUCTION
BUILDER PROS CONTRACTORS, LLC

        MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO
                   DISMISS PLAINTIFF’S COMPLAINT

        Now comes the above Defendants, Salvatore Carbone, Wendy Carbone, Raymond

Carbone, Cathy Sikora, Carbone Brothers LLP, Builder Pros Construction, Builder Pros

Contractors, LLC by and through their counsel, Weber Gallagher Simpson Fires & Newby LLP,

and file the within Memorandum of Law in Support of Motion to Dismiss Plaintiffs Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) and in support thereof states:

   I.      STATEMENT OF CASE

        The present bankruptcy case was filed on May 22, 2018. The Debtor received a discharge

from this Court on November 8, 2018.

        On March 29, 2019, Gary Seitz, Esquire Chapter 7 Trustee for the Debtor, Salvatore

Carbone (hereinafter “Plaintiff’) filed this adversary proceeding against the above-Defendants

(the “Complaint”). A true and correct copy of the Complaint is attached hereto as Exhibit 1.

                                                 1
   Case 19-00068-elf      Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                  Desc
                           Exhibit Memorandum Page 2 of 14


The Complaint alleges in relevant part as follows:

       a. On or about February 23, 2017, an arbitration award was entered in favor of John

           Antonucci and against certain parties, including Defendants Carbone Brothers, LLP,

           Raymond Carbone and Salvatore Carbone, which was then confirmed by Court

           Order. See Exhibit A to the Complaint as well as paragraphs 12-23 of the Complaint.

       b. During a meeting of creditors in connection with Salvador Carbone’s bankruptcy, he

           allegedly testified that Raymond Carbone “was using the truck and plow that was

           associated with the Carbone Brothers plowing business” and that “Salvatore Carbone

           allegedly permitted the transfer of the vehicle and plowing business to Ray for little

           or no value.” See paragraph 30. The Complaint does not specify who allegedly

           owned the truck and plow in the first place or when the transfer occurred.

       c. In 2014, Ray Carbone filed a Construction Permit Application on behalf of Carbone

           Brothers to construct a single-family residence at 260 Elmhurst Ave., Sellersville, PA

           (hereinafter the “Sellersville Property”). See paragraph 38 of the Complaint as well as

           Exhibit D attached thereto.

       d. Paragraph 39 of the Complaint alleges as follows: “Upon information and belief

           Carbone Brothers, Ray and/or Sal Carbone fronted the $45,000 for the purchase of

           the building lot and had the deed in the name of Cathy Bird Sikora.” There is no date

           given in the Complaint for when this alleged transfer or transaction occurred.

       e. Paragraph 44 of the Complaint alleges as follows: “Mail to the Sellersville Property is

           sent to 45 W. Mt. Kirk Ave., Norristown (“Mt. Kirk Property”). Upon information

           and belief Carbone Brothers built the Mt. Kirk Property, similar to the Sellersville




                                                 2
Case 19-00068-elf      Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                 Desc
                        Exhibit Memorandum Page 3 of 14


        Property and transferred this property to Sikora for little or no value.” There is no

        date given in the Complaint when this alleged transfer or transaction occuiTed.

   f. Paragraph 53 of the Complaint, which is part of Count I, alleging a fraudulent transfer

        under 11 U.S.C. §§548(a)(l) and 550(a), alleges that: “the transfers of the Carhone

        Brothers’ plowing business equipment, the Sellersville Property and the Mt. Kirk

        Property constitute ‘transfers’ within the meaning of Bankruptcy Code section

        101(54).

   g. Count I of the Complaint further alleges that the above-referenced transfers were

        made on or within two years of the petition date, and that the transfers were made

        with actual intent to hinder, delay or defraud creditors.

   h. Paragraph 61 of the Complaint, which is part of Count II, alleging a fraudulent

        transfer under 12 P.S. §5104(a)(l) and (a)(2), alleges that: “at the time that Carbone

        Brothers and Sal Carbone’s interests in the plowing business, equipment, the

        Sellersville Property and Mt. Kirk Property transferred, the Court had established the

        trial date in the [Montgomery County lawsuit referenced in paragraph 2a above].

   i.   Count II further provides that “Sal Carbone received nominal or no value in return for

        the Transfers” (first paragraph 68), that the Complaint is being filed within four years

        after the Transfers were made (second paragraph 68), and that the Transfers were

        made with actual intent to hinder, delay or fraud creditors within the meaning of the

        Pennsylvania Uniform Fraudulent Transfer Act.

   j.   Count 111 of the Complaint argues that the corporate veil should be pierced as to all

        corporate defendants because they are all allegedly alter egos of each other and are

        allegedly controlled by Sal Carbone. See paragraphs 78 and 79 of the Complaint.



                                              3
      Case 19-00068-elf      Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24               Desc
                              Exhibit Memorandum Page 4 of 14


         Contrary to the allegations in the Complaint, Salvatore Carbone never owned the

Sellersville Property, and contrary to the allegations in the Complaint, the transfer of that

property took place on March 10, 2014, more than four years before the bankruptcy petition date.

Rather, it was purchased by Cathy Sikora a/k/a Cathy Bird and has been owned solely by her at

all times. See Exhibit 2 attached hereto.

         Contrary to the allegations in the Complaint, Salvatore Carbone never owned the Mt.

Kirk Property, and contrary to the allegations in the Complaint, the transfer of that property took

place on June 26, 2014, more than two years before the bankruptcy petition date. Rather, it was

purchased by Cathy Sikora a/k/a Cathy Bird and has been owned solely by her at all times. See

Exhibit 3 attached hereto.

11.      QUESTIONS PRESENTED

         1.      Should Count I of the Complaint, requesting avoidance and recovery of a

                 fraudulent transfer under Section 548(A)(1) of the Bankruptcy Code with respect

                 to two parcels of real estate, be dismissed where the transfers in question were not

                 transfers of an interest of the Debtor in property?

         Suggested Answer: YES

              2. Should Count I of the Complaint, requesting avoidance and recovery of a

                 fraudulent transfer of two parcels of real estate under Section 548(A)(1) of the

                 Bankruptcy Code, be dismissed based on lapse of the statute of limitations where

                 the transfers occurred more than two years before the bankruptcy petition was

                 filed?

         Suggested Answer: YES




                                                   4
Case 19-00068-elf   Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                 Desc
                     Exhibit Memorandum Page 5 of 14


      3. Should Count I of the Complaint, requesting avoidance and recovery of a

         fraudulent transfer with respect to plowing equipment under Section 548(A)(1) of

         the Bankruptcy Code, be dismissed where there is no indication in the Complaint

         as to (1) what equipment or business is being referred to, (2) what evidence exists

         that it was ever owned by Carbone Brothers, (3) which exact assets were

         supposedly transferred, (4) the date said transfers allegedly occurred, or (5) the

         evidence that if any transfer occurred in the first place?

   Suggested Answer: YES

      4. Should Count II of the Complaint, requesting avoidance and recovery of a

         fraudulent transfer of two parcels of real estate under the Pennsylvania Uniform

         Fraudulent Transfer Act, be dismissed where the transfers in question were not

         transfers of an interest of the Debtor in property?

   Suggested Answer: YES

      5. Should Count II of the Complaint, requesting avoidance and recovery of a

         fraudulent transfer regarding to real properties under Pennsylvania Uniform

         Fraudulent Transfer Act, be dismissed based on lapse of the statute of limitations

         where the transfer of the two properties occurred more than four years before the

         adversary proceeding was filed?

   Suggested Answer: YES

      6. Should Count I of the Complaint, requesting avoidance and recovery of a

         fraudulent transfer with respect to plowing equipment under the Pennsylvania

         Uniform Fraudulent Transfer Act, be dismissed where there is no indication in the

         Complaint as to (1) what equipment or business is being referred to, (2) what



                                           5
   Case 19-00068-elf        Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                  Desc
                             Exhibit Memorandum Page 6 of 14


                evidence exists that it was ever owned by Carbone Brothers, (3) which exact

                assets were supposedly transferred, (4) the date said transfers allegedly occun'ed.

                or (5) the evidence that if any transfer occurred in the first place?

        Suggested Answer: YES

III.    LEGAL STANDARD

        A motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6) challenges the legal sufficiency of

the complaint filed by the plaintiff. The United States Supreme Court has held that “[a]

plaintiffs’ obligation to provide the ‘grounds’ of his ‘ entitle [ment] to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atlantic Corn, v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v. Allain, 478

U.S. 265, 286 (1986)). Plaintiff must sufficiently allege a basis upon which he is entitled to relief

to overcome a defendant’s motion to dismiss.

        In considering a Motion to Dismiss, the court must accept as true all well-pleaded facts

and allegations, and must draw all reasonable inferences therefrom in favor of the plaintiff.

However, as the Supreme Court made clear in Twombly, the “factual allegations must be enough

to raise a right to relief above the speculative level.” Id. A district court must conduct a two-part

analysis when presented with a motion to dismiss for failure to state a claim. Fowler v. UPMC

Shadvside. 578 F.3d 203, 210 (3d Cir. 2009) (citing Ashcroft v. Iqbal. 556 U.S. 662 (2009). The

court must separate the factual and legal elements of the claim. Id. at 210-11. The court “must

then determine whether the facts alleged in the complaint are sufficient to show that the plaintiff

has a ‘plausible claim for relief’ In other words, a complaint must do more than allege the

plaintiffs’ entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” IT

at 211 (citing Iqbal 129 S. Ct. at 1949). The determination for plausibility will be “a context-



                                                   6
      Case 19-00068-elf      Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                    Desc
                              Exhibit Memorandum Page 7 of 14


specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id. (quoting Iqbal 129 S. Ct. at 1950).

         Pleading standards require more than simple notice pleading, “requiring a plaintiff to

plead more than the possibility of relief to survive a motion to dismiss.” Id. “All civil complaints

must now set out ‘sufficient factual matter’ to show that the claim is facially plausible. This then

‘allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Id. at 210 (quoting Iqbal. 129 S. Ct. at 1948).

IV.          ARGUMENT

         A. REQUEST FOR DISMISSAL OF COUNT I OF THE COMPLAINT AS TO
            THE SELLERSVILLE PROPERTY

         As noted above, paragraph 39 of the Complaint alleges that “Carbone Brothers, Ray

and/or Sal Carbone fronted the $45,000 of the [Sellersville property] and had the deed put in the

name of Cathy Bird Sikora.” Paragraph 53 of the Complaint alleges that this was a “transfer

within the meaning of Bankruptcy Code section 101(54) in paragraph 56 alleges that this transfer

was made on or within two years of the petition date, which was May 22, 2018.

         Section 548(a)(1) of the Bankruptcy Code provides as follows:

         The trustee may avoid any transfer ... of an interest of the debtor in property, or any
         obligation ... incurred by the debtor that was made or incurred on or within two years
         before the date of the filing of the petition, if the debtor voluntarily or involuntarily ...”.

         Accordingly, as a threshold requirement for the existence of a fraudulent conveyance

under §548(a)(l) of the Bankruptcy Code, and without even considering whether the tests for

actual fraud or constructive fraud are satisfied, there are two conditions precedent, and if either

one is not met, then there can be no fraudulent transfer under this section of the Bankruptcy

Code.




                                                     7
   Case 19-00068-elf       Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                  Desc
                            Exhibit Memorandum Page 8 of 14


       First, the transaction must be a “transfer of an interest of the debtor in property” and

second, that transfer must have occurred within two years of the petition date. If both of these

conditions precedent are not satisfied, then Count I of the Complaint must be dismissed as to the

Sellersville Property.

       Attached hereto as Exhibit 2 is a true and correct copy of the March 10, 2014 Deed to the

Sellersville Property from Spencer Niles to Cathy Bird (a/k/a Cathy Sikora). The Deed was

recorded with the Bucks County Recorder of Deeds on March 14, 2014 at Instrument No.

2014012288.

       This Deed indisputably shows that neither of the above two prerequisites have been

satisfied with respect to section 548 of the Bankruptcy Code. First, the transfer took place more

than four years before the petition date, so the statute of limitations has lapsed long ago. Second,

the Debtor never had any interest in the Sellersville Property to convey in the first place. 1

       Is welfestablished that, when deciding a Rule 12(b)(6) motion to dismiss, a court may

properly consider “undisputedly authentic documents attached as exhibits to a complaint or to a

motion to dismiss if the documents are integral to or explicitly relied upon in the complaint.” In

re Image Masters, 421 B.R. 164, n.l3 (Bankr. E.D. PA 2009)(citing In re Burlington Coat

Factory Securities Litigation, 114F.3d 1410, 1426 (3d Cir. 1997).



f Moreover, the Complaint also alleges in paragraph 39 that "Carbone Brothers, Ray and/or Sal
Carbone fronted the $45,000" for the purchase of the Sellersville property. Although the verb
"fronted" is vague, it suggests that one of those three entities actually put up the money for the
purchase of the Sellersville Property. While not necessary to decide this issue at this stage (since
Count 1 of the Complaint should be dismissed anyway as to the Sellersville Property for the
reasons stated above), the fact is that none of these entities contributed any of the funds for the
purchase of the Sellersville Property. Rather, as Cathy Sikora can demonstrably and conclusively
prove if ever necessary, those proceeds came from a divorce proceeding and not from any of the
three entities listed. Even aside from that fact, and even if the money had come from Carbone
Brothers or Ray Carbone, there still would be no cause of action because those are not the Debtor
herein.
                                                   8
   Case 19-00068-elf        Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                 Desc
                             Exhibit Memorandum Page 9 of 14


         In the present case, the recorded Deed to the Sellersville Property certainly qualifies as an

indisputably authentic document that is integral to the Complaint, since the Complaint

specifically alleges (as it must, in order for there to be a colorable fraudulent conveyance claim

under the Bankruptcy Code) that this particular transfer occuiTed “on or within two years for the

Petition Date”, namely May 22, 2018. Because this allegation is demonstrably false. Count I of

the Complaint must be dismissed at the Sellersville Property on this ground alone.

         Moreover, Count I of the Complaint may also be dismissed on the additional ground that

there was no “transfer of an interest of the debtor in property” required by §548(a)(l) of the

Bankruptcy Code. Sal Carbone never owned the Sellersville Property, and nor is there any

allegation in the Complaint that he ever did own it.

         B. REQUEST FOR DISMISSAL OF COUNT I OF THE COMPLAINT AS TO
            THE MT. KIRK PROPERTY

         Paragraph 44 of the Complaint alleges that “Carbone Brothers built the Mt. Kirk

Property, similar to the Sellersville Property and transferred this property to Sikora for little or no

value.” Paragraph 53 of the Complaint alleges that this was a “transfer” within the meaning of

Bankruptcy Code section 101(54) in paragraph 56 alleges that this transfer was made on or

within two years of the petition date, which was May 22, 2018.

         For the same reasons that Count I of the Complaint should be dismissed at Sellersville

Property, namely lapse of the statute of limitations and lack of the transfer of an interest of the

debtor in property, it should also be dismissed as to the Mt. Kirk Property

         Attached hereto as Exhibit 3 is a true and correct copy of the June 26, 2014 Deed to the

Mt. Kirk Property from Richard P. Walters and Joan D. Walters to Cathy Bird Sikora. The Deed

was recorded with the Montgomery County Recorder of Deeds on June 26, 2014 at 05918, page

00206.

                                                   9
   Case 19-00068-elf        Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24               Desc
                             Exhibit Memorandum Page 10 of 14


       As with the Sellersville Property, the Deed to the Mt. Kirk similarly indisputably again

shows that neither of the above two prerequisites have been satisfied. Once again, the transfer

took place more than two years before the petition date, so the statute of limitations has lapsed

long ago. Second, the Debtor never had any interest in the Mt. Kirk Property to convey in the

first place, just as he never had any interest in the Sellersville Property.^

       In the present case, the recorded Deed to the Mt. Kirk Property certainly qualifies as an

indisputably authentic document that is integral to the Complaint, since the Complaint

specifically alleges (as it must, in order for there to be a colorable fraudulent conveyance claim

under the Bankruptcy Code) that this particular transfer occurred “on or within two years for the

Petition Date”, namely May 22, 2018. Because this allegation is demonstrably false. Count I of

the Complaint must be dismissed at the Mt. Kirk Property on this ground alone.

       Moreover, Count I of the Complaint may also be dismissed on the additional ground that

there was no “transfer of an interest of the debtor in property” required by §548(a)(l) of the

Bankruptcy Code. Sal Carbone never owned the Mt. Kirk Property, and nor is there any

allegation in the Complaint that he ever did own it.




f It should be noted that the wording of paragraph 44 of the Complaint is slightly different than
the wording of paragraph 39. More specifically, paragraph 39 alleges that either Carbone
Brothers or Ray Carbone or Sal Carbone "fronted the $45,000" for the purchase of the
Sellersville Property, paragraph 44 alleges that Carbone Brothers "transferred" about Kirk
property to Sikora. In other words, paragraph 44 is alleging that Carbone Brothers actually
owned Mt. Kirk Property. Exhibit 3 clearly shows this allegation to be false, meaning that there
was no transfer of an interest by the debtor in the Mt. Kirk Property, which is one of the reasons
that count I of the Complaint must be dismissed as to this property. Moreover, even if the
Plaintiff attempted to argue that Carbone Brothers or Ray Carbone, or Sal Carbone “fronted"
money to purchase the Mt. Kirk Property (which is it does not so allege), that would be irrelevant
for the reasons stated above, and false anyway, for the reasons stated in footnote 1.
                                                   10
   Case 19-00068-elf        Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                  Desc
                             Exhibit Memorandum Page 11 of 14


       C. REQUEST FOR DISMISSAL OF COUNT I OF THE COMPLAINT AS TO
          THE “PLOWING BUSINESS AND EQUIPMENT”

       The Complaint alleges that during a meeting of creditors in connection with Salvador

Carbone’s bankruptcy, he allegedly testified that Raymond Carbone “was using the truck and

plow that was associated with the Carbone Brothers plowing business” and that “Salvatore

Carbone allegedly permitted the transfer of the vehicle and plowing business to Ray for little or

no value.” See paragraph 30. The Complaint does not specify who allegedly owned the truck

and plow in the first place or when the transfer occurred.

       Paragraph 53 of the Complaint then alleges that: “the transfers of the Carbone Brothers’

plowing business equipment, the Sellersville Property and the Mt. Kirk Property constitute

‘transfers’ within the meaning of Bankruptcy Code section 101(54).

        With respect to the vague reference in paragraph 53 of the Complaint to “the Carbone

Brothers’ plowing business, [and] equipment,” there is no indication in the Complaint as to (1)

what equipment or business is being referred to, (2) what evidence exists that it was ever owned

by Carbone Brothers, (3) which exact assets were supposedly transferred, (4) the date said

transfers allegedly occurred, or (5) the evidence that if any transfer occurred in the first place, it

was for little or no value. The only thing that is alleged is that the plowing business and

equipment did not belong to the Debtor.

        Taken as a whole, the allegations in paragraph 53 of the Complaint with respect to the

plowing business and equipment or so vague that they fail to state a claim upon which relief can

be granted.




                                                   11
   Case 19-00068-elf        Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                  Desc
                             Exhibit Memorandum Page 12 of 14


        D. REQUEST FOR DISMISSAL OF COUNT II OF THE COMPLAINT AS TO
           THE SELLERSVILLE PROPERTY

        Count II of the Complaint alleges that the transfers of the Sellersville Property, the Mt.

Kirk Property and the plowing business and equipment were transfers of an interest by the

Debtor in property. Paragraph 67. In addition, the second paragraph 68 alleges that the

Complaint was filed within four years after these transfers were made.

        As with the Bankruptcy Code, the Pennsylvania Uniform Fraudulent Transfer Act, 12

P.S. §5104(a) requires a transfer “by a debtor.” The statute of limitations for fraudulent transfers

under this state statute is four years. 12 P.S. §5109. However, in the case of the statute, the years

relates to the date of the filing of the adversary proceeding (March 29, 2019) and not the

bankruptcy petition date (May 22, 2018).

        Accordingly, as a threshold requirement for the existence of a fraudulent conveyance

under the Pennsylvania Uniform Fraudulent Transfer Act and without even considering whether

the tests for actual fraud or constructive fraud are satisfied, there are two conditions precedent.

and if either one is not met, then there can be no fraudulent transfer under this statute. First, the

transaction must be a transfer of an interest of the debtor in property and second, that transfer

must have occurred within four years of the date of filing the adversary proceeding. If both of

these conditions precedent are not satisfied, then Count II of the Complaint must be dismissed as

to the Sellersville Property.

        Exhibit 2 is a true and correct copy of the March 10, 2014 Deed to the Sellersville

Property from Spencer Niles to Cathy Bird (a/k/a Cathy Sikora). The Deed was recorded with

the Bucks County Recorder of Deeds on March 14, 2014 at Instrument No. 2014012288.

        This Deed indisputably shows that neither of the above two prerequisites have been

satisfied with respect to the Pennsylvania Uniform Fraudulent Transfer Act. First, the transfer

                                                  12
   Case 19-00068-elf       Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                  Desc
                            Exhibit Memorandum Page 13 of 14


took place more than four years before the March 29, 2019, the date the adversary proceeding

was fded, so the statute of limitations has lapsed long ago. Second, as discussed above, the

Debtor never had any interest in the Sellersville Property to convey in the first place. 3

       Moreover, Count II of the Complaint may also be dismissed on the additional ground that

there was no transfer of an interest of the debtor in property required by the Pennsylvania

Uniform Fraudulent Transfer Act. Sal Carbone never owned the Sellersville Property, and nor is

there any allegation in the Complaint that he ever did own it.

       E. REQUEST FOR DISMISSAL OF COUNT II OF THE COMPLAINT AS TO
          THE MT KIRK PROPERTY

       For the same reasons that Count I of the Complaint should be dismissed at Sellersville

Property, namely lapse of the statute of limitations and lack of the transfer of an interest of the

debtor in property, it should also be dismissed as to the Mt. Kirk Property

       Exhibit 3 is a true and correct copy of the June 26, 2014 Deed to the Mt. Kirk Property

from Richard P. Walters and Joan D. Walters to Cathy Bird Sikora. The Deed was recorded with

the Montgomery County Recorder of Deeds on June 26, 2014 at 05918, page 00206. Recall that

the adversary proceeding was filed on March 29, 2019.

        Once again, the transfer took place more than four years before the Complaint date, so

the statute of limitations has lapsed. In addition, the Debtor never had any interest in the Mt. Kirk

Property to convey in the first place, just as he never had any interest in the Sellersville Property.

        Moreover, Count 11 of the Complaint may also be dismissed on the additional ground that

there was no transfer of an interest of the debtor in property required by the Pennsylvania

Uniform Fraudulent Transfer Act. Sal Carbone never owned the Mt. Kirk Property, and nor is

there any allegation in the Complaint that he ever did own it.


f See also notes 1 and 2 supra.
                                                  13
   Case 19-00068-elf       Doc 3-2 Filed 04/18/19 Entered 04/18/19 15:46:24                Desc
                            Exhibit Memorandum Page 14 of 14


        F. REQUEST FOR DISMISSAL OF COUNT II OF THE COMPLAINT AS TO
           THE “PLOWING BUSINESS AND EQUIPMENT 99

        For the same reasons that there is no cause of action with respect to Count I of the

Complaint regarding the plowing equipment, there is also no cause of action with respect to

Count II either and the above analysis is incorporated herein by reference.

   V.      CONCLUSION

        For all of the above reasons, Plaintiffs Complaint should be dismissed with prejudice.

                                                      Respectfully submitted.

                                                      WEBER GALLAGHER SIMPSON
                                                      STAPLETO^I FIRES & ^EWBY, LLP


                                                                f
Date:       V /i                                      By:
                                                             PETER E. MELTZER, E          IRE
                                                             2000 Market Street, Suite l600
                                                             Philadelphia, PA 19103
                                                             215-972-7924
                                                             Attorneys for Defendants




                                                 14
